DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 04/15/2022 is acknowledged. Accordingly, claims 12-21 are withdrawn from consideration as they are drawn to non-elected Groups II and III. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Please add a period at the end of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to rephrase claim 9 as “The device of claim [[2]] 8…”. For purposes of substantive examination, claim 9 is interpreted as being dependent from claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolone et al. (US 6835210) in view of Saida et al. (US 2005/0016559) and Oder (US 6505986).
Regarding claim 1, Bartolone discloses a device (Figures 1-2) for application of a hair formulation, comprising:
	a body structure (refer to annotated Figure 1, below) having one or more tines (6, 7) at a front end (top end of body structure, refer to annotated Figure 1, below), wherein a tip of a tine includes an electrode (the tines “are capable of conducting electricity and serve as electrodes” by being “constructed of a conducting metal”, refer to Column 16, lines 12-19; thus, the entire tine including the tip, comprises an electrode); and
	a handle (refer to annotated Figure 1, below) extending from the body structure with respect to the front end of the body structure.

    PNG
    media_image1.png
    433
    953
    media_image1.png
    Greyscale

Bartolone does not disclose that the device comprises an electrostatic charger electrically connected to the electrode, rather, the electrodes are charged via a battery; however, electrostatic chargers are well-known in the art as demonstrated by Saida.
Saida discloses a device (1, 1A, 1B, 1C, 1D, 1E; Figures 1-21) comprising one or more tines (10) and an electrostatic charger (3) electrically connected to an electrode (4). It would have been obvious to one of ordinary skill in the art to modify Bartolone’s device to comprise an electrostatic charger, since Saida demonstrates that electrostatic chargers are art-recognized alternative charging means for electrodes. 	
	The combination of Bartolone and Saida does not disclose wherein the handle extends from the body structure at an obtuse angle with respect to the front end of the body structure. Oder discloses a similar device (Figures 1-12) for application of a hair formulation comprising a body structure (refer to rotated and annotated Figure 10, below) having one or more tines (144) at a front end, and a handle (refer to rotated and annotated Figure 10, below) extending from the body structure at an obtuse angle (refer to rotated and annotated Figure 10, below) with respect to the front end of the body structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Bartolone and Saida such that the handle extends from the body structure at an obtuse angle with respect to the front end of the body structure, as taught by Oder, since such a modification provides the advantage of providing a more comfortable angle for holding the device near a user’s head during application.

    PNG
    media_image2.png
    292
    773
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Bartolone, Saida, and Oder discloses the device of claim 1, as applied above. The combination does not thus far disclose a cartridge containing a hair formulation, wherein the cartridge fits at a back end of the body structure. Oder discloses a cartridge (10) containing a hair formulation (“dye”, refer to Column 5, lines 35-36 and best shown in Figures 4 and 8), wherein the cartridge fits at a back end of the body structure (best shown in Figure 10 wherein the cartridge is shown to be coupled to tube, 126, at a back end of the body structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Bartolone, Saida, and Oder to comprise a cartridge containing a hair formulation, wherein the cartridge fits at a back end of the body structure, as taught by Oder, since such a modification provides the advantage of providing a fixed volume of hair formulation per application.
Regarding claim 8, the combination of Bartolone, Saida, and Oder discloses the device according to claim 2.  Bartolone further discloses wherein all tines are arranged to lie in one plane (referring to Figure 1, tines, 6,7, are depicted as being in a plane coincident with the page).  
Regarding claim 9, the combination of Bartolone, Saida, and Oder discloses the device according to claim 8, as applied above, wherein the plane is a horizontal plane with respect to top (the top side is the side visible in Figure 1) and bottom (the bottom side is opposite the top side) sides of the device.
Regarding claim 10, the combination of Bartolone, Saida, and Oder discloses the device according to claim 1, as applied above. Bartolone further discloses wherein the tine has a conical shape (best shown in Figure 1) that decreases in diameter with a forward length (the length from a base of the tine to a free end of the tine, refer to Figure 1).  
Regarding claim 11, the combination of Bartolone, Saida, and Oder discloses the device according to claim 1, as applied above. Bartolone further discloses that the device comprises more than one tine (best shown in Figure 1). The combination does not thus far disclose wherein adjacent tines are separated by a lengthwise space between the tines that is approximately the same as the average width of a tine or greater. Saida discloses wherein a lengthwise space between the tines is approximately the same as the average width of a tine or greater (refer to Saida, Figure 1A). It would have been an obvious matter of design choice to further modify the device of the combination of Bartolone, Saida, and Oder, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.	

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bartolone, Saida, and Oder as applied to claim 2 above, and further in view of Legendre et al. (US8758215).
Regarding claim 3, the combination of Bartolone, Saida, and Oder discloses the device of claim 2, as applied above. The combination does not thus far disclose wherein the cartridge comprises a product identification tag, and the device includes a product identification tag reader. 
	Legendre disclose a similar device (1, Figures 1-9) for the application of a hair formulation (“for application to the hair”, refer to Column 1, line 18), comprising a device (3) having a product identification tag reader (20 and 3a) and a cartridge (2) having a product identification tag (10), wherein at least one operating parameter of the device is  determined based on the information read from the product identification tag (refer to Column 27, lines 10-11), allowing the device to be used for different treatment scenarios. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Bartolone, Saida, and Oder such that the cartridge comprises a product identification tag and the device includes a product identification tag reader, as taught by Legendre, since Legendre demonstrates that such a configuration is well-known in the art and since such a modification provides the advantage of automating the application of a treatment product.
Regarding claims 4-6, the combination of Bartolone, Saida, Oder, and Legendre discloses the device of claim 3, as applied above. The combination does not explicitly disclose wherein the instructions include instructions for the electrostatic charger, turning on the electrostatic charger or for setting a voltage output by the electrostatic charger. Per the modification addressed in claim 3, the product identification tag and product identification tag reader of Legendre was incorporated into the device of the combination of Bartolone, Saida, and Oder, wherein Legendre’s product identification tag includes instructions for operating the device, i.e. “the operation of the handpiece is conditioned at least on the encoder”, refer to (Column 25, lines 65-67) and comprises modules to modify operating parameters of the cartridge such as temperature, energy, etc. (refer to Column 26, lines 1-4) and further that the product identification tag reader may include “any analog or digital electronic circuit…and in particular it may include any microprocessor, microcontroller, programmable logic array” (refer to Column 27, lines 37-41). Further that the product identification tag may provide “all or part of the operating parameters…for example, an operating temperature…duration, whether or not to apply a source of vibration, whether or not to apply an electrical voltage, this list not being limiting” (refer to Column 29, lines 5-10), thus, Legendre provides means for the product identification tag to provide instructions for all operating parameters of the device, wherein powering on and a voltage setting are required for operating the electrostatic charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Saida, Bartolone, Oder and Legendre such that the instructions include instructions for the electrostatic charger, turning on the electrostatic charger or for setting a voltage output by the electrostatic charger, since turning on the electrostatic charger and setting a voltage output of the electrostatic charger are required operating parameters of the device and Legendre discloses that all operating parameters of the device may be provided by the product identification tag.
Regarding claim 7, the combination of Saida, Bartolone, and Oder discloses the device of claim 2, as applied above.  The combination does not thus far disclose wherein the hair formulation includes cationic, anionic, zwitterionic polymers or surfactants; however, these are well-known components used in cosmetic compositions as demonstrated by Legendre.  Legendre discloses a cosmetic composition “for application to the hair” (refer to Column 1, line 18), wherein the cosmetic composition for hair may be in many forms including lotion, serum, gel, foam for use as a shampoo or a conditioner, liquid soap for cleaning the hair, a foaming gel (refer to Column 6, lines 44-49) and foaming of the formulation may be accomplished via use of a surfactant wherein the surfactant may be “anionic…and zwitterionic” (refer to Column 10, lines 48-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Saida, Bartolone, and Oder, as taught by Legendre, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772